                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JASON A. COOK
                                                       Case No.: 2:18-cv-57
                Plaintiff,                             Judge George C. Smith
                                                       Magistrate Judge Chelsey M. Vascura
        v.

MICHAEL J. KENDLE, et al.,

                 Defendants.


                                              ORDER

        This matter is before the Court upon the Motion of Defendants Auto-Owners Mutual

Insurance Company and Michael J. Kendle (“Defendants”) for Amended Order and Final

Appealable Order (Doc. 21).

        On September 20, 2018, Magistrate Judge Vascura dismissed all of Plaintiff’s claims

against Defendants with prejudice and remanded the remaining state-law cross-claim by Auto-

Owners Mutual Insurance Company against Michael Kendle. (Doc. 20). Defendants ask the Court

to amend the September 20, 2018 Order to state that it is a final appealable order as there is no just

reason for delay. The Court finds that, after consideration of all relevant factors as provided by

the Sixth Circuit Court of Appeals in Corrosioneering, Inc. v. Thyssen Envtl. Sys., Inc., 807 F.2d

1279, 1282 (6th Cir. 1986), all factors weigh in favor of certification under Rule 54(b), and there

is no just reason for delay of appellate review.

        Based on the above, the Defendants’ Motion for Amended Order and Final Appealable

Order is hereby GRANTED. The Clerk shall enter final judgment in favor of Defendants on

Plaintiffs’ claims.
IT IS SO ORDERED.

                          s/ George C. Smith       _
                        GEORGE C. SMITH, JUDGE
                        UNITED STATES DISTRICT COURT




                    2
